DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
Regarding the newly amended language of Claim 1, Applicant argues:  “More specifically, none of them discloses" ... assign first, second, and third tasks respectively to the first, the second, and the third groups of robotic surveillance devices," and the robotic surveillance devices in each group are configured to perform different specific tasks, as those recited in claim 1.”
Examiner notes the updated reasons for rejection below.  Substantively, the various relative zones of surveillance and the preferred behavior of drones and sensors in those zones have been addressed in the previous Office Action.  Naming the zones 
Applicant argues:  “”In the Office Action, the Examiner, in response to Applicant's previous response, indicated that "the claims do not limit the tasks assigned to the robotic devices ... , thus they include in their scope tasks exemplified in Kerzner." Office Action, p.2. In this response, claim 1 is amended to specify further the tasks performed by the robotic surveillance devices in each of the first, the second, and the third groups. …”
Examiner notes that these amendments do further the claims in the right direction, however Goulding and Jedwab have been cited to teach substantively similar capabilities, as noted below.  
Response to Amendment
Examiner withdraws the rejection of Claims 1-4, 6-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in view of the amendments.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a 
	
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7, 9-10, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9672707 to Kerzner (“Kerzner”) in view of US 20110231016 to Goulding (“Goulding”) and further in view of US 20160232777 to Jedwab (“Jedwab”)
Regarding Claim 1:  “A surveillance system, comprising 
one or more computing devices and  (“The central alarm station server 470 is connected to multiple terminals 472 and 474.”  Kerzner, Column 26, lines 30-31 and Fig. 4.  See similarly Jedwah, Paragraph 39 and statement of motivation below.)
a plurality of robotic surveillance devices disposed in an area, (“The security monitoring system 100 employed by property [area] 101 may include … multiple robotic devices …”  Kerzner, Column 4, lines 59-64. See similarly Jedwah, Paragraph 46 and statement of motivation below.)
wherein: the one or more computing devices are configured to: … obtain video data from one or more of the plurality of robotic surveillance devices;
analyze the video data to identify at least one condition based on features for image classification in the video data; … (“For instance, the sensors 104a, 104, ... 104f may be configured to capture data related to aspects of the property 101 [conditions] in the vicinity of the sensor such as, for example, data indicative of movement on a staircase, data indicative of the force applied to a window, data indicative of a temperature, data indicative of the presence of water, and/or the like,” which provides examples of two or more conditions that can be captured.   Kerzner, Column 5, lines 46-52.  “Sensors 104a, 104b, . . . 104f may include any type of sensor or detector that may monitor a property to identify an alarm event.”  Kerzner, Column 6, lines 27-35.  See examples of using a camera as a sensor for identifying conditions in the image in Kerzner, Column 23, lines 5-11 and also lines 44-49.  So although Kerner does not explicitly associate camera based sensors with the examples of detecting aspects of the property that indicate an activity category, Kerner does teach that analyzing video images from a camera can be uses as a sensor in that context.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use camera based sensors to identify conditions of the monitored property. 
Further, Jedwah teaches the above feature in the context of property surveillance and robotic suirveillance:  “receiving an intrusion alert from one or more of the plurality of surveillance devices … A surveillance device, either fixed, transportable on a platform or carried by a human, may be an optical or thermal 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use camera based sensors to identify conditions of the monitored property as discussed in Kerner and Jedwah above, in order to use commercial video analytics systems to improve sensory and event detection.   See Jadwah, Paragraph 77.
determine an activity category of the at least one condition, … wherein the activity category includes an on-going suspicious event of a suspicious person performing a suspicious activity; and  (“The sensors 104a, 104b, . . . 104f may broadcast notifications of potential alarm events … any other sensors that may be configured to detect a potential property invasion by an intruder such as, for example, burglar 140a,”  Kerzner, Column 6, lines 34-35.  See similarly “receiving an intrusion alert from one or more of the plurality of surveillance devices … if the acquired surveillance data is indicative of activity that has been detected” in relation the location of an intruder [suspicious person] has been identified. Jedwah, Paragraphs 39, 41, and statement of motivation below.)
determine a first zone of condition where the suspicious event occurs;  (“the monitoring system control unit 410 may 25 determine the set of one or more cameras 430 that may be located in the vicinity of the alarm event. Referencing the example of FIG. 1, the set of one or more cameras available for a Room A may include camera 106a, 106b, 117 a, and/or 116.”  Kerzner, 
classify the plurality of robotic surveillance devices into three groups: a first group inside the first zone of condition, a second group outside and adjacent to the first zone of condition, and a third group outside and non-adjacent to the first zone of condition; and (“the monitoring system control unit 410 may be able to access a table that indicates the locations of each camera in a property 101 [including the third group] … The monitoring system control unit 410 may use the location associated with the detected alarm event to search the table indicating camera locations in order to identify the set of one or more cameras that are located in the same vicinity [cameras including the second group] as the detected alarm event. The monitoring system control unit 410 may then select 550 a particular camera from the set of one or more cameras. The monitoring system control unit 410 may select the particular camera based on its proximity to the sensor 420 that broadcast the alarm event notification. Alternatively, or in addition, the particular camera 430 may be selected … [cameras of the first group].”  Kerzner, Column 31, lines 30-44.)
assign tasks to the plurality of robotic surveillance devices based on the determined activity category; and
assign first, second, third   (“The monitoring system control unit 410 may transmit 560 one or more instructions to the particular camera 430 [first group]” Kerzner, Column 32, lines 5-7.  Note that other cameras in the second group may be selected and assigned tasks based on their locations, fields of view, and capabilities in Kerzner, Column 31, lines 30-44.  Finally, note that other cameras, third group maintain their original surveillance tasks.  Kerzner, Column 13, lines 15-28.  Also note embodiments of directing surveillance and security personnel based on proximity in Jedwab, below, and that the selected cameras may be on robotic surveillance devices as noted above.)  
each of the robotic surveillance devices in the first group is configured to, in response to being assigned the first tasks: … approach the suspicious person; and … track the suspicious person by transferring the features for image classification to a visual tracking domain via convolutional channel reductions,  (“The robotic devices may include control processors that process output from the various sensors and control the robotic devices to move along a path that reaches the desired destination … operate in conjunction with cameras 430 in order to track a potential threat (e.g., intruder, burglar, etc.)”  Kerzner, Column 20, lines 3-7, Column 24, lines 27-30.  See additional details in Jedwah, Paragraphs 41-47, 56, and statement of motivation below.)
each of the robotic surveillance devices in the second group is configured to: … in response to being assigned the second tasks,   (“The robotic devices 35 110a, 110b, 110g may be equipped with (configured to use)  a variety of different tools to assist with security management and surveillance of a particular property” which are responding actions.  Kerzner, Column 8, lines 34-36, and Column 13, lines 25-36.   See similarly, Jedwah, Paragraphs 45-46 and statement of motivation below.)
build a plurality of nodes based on a map, wherein the nodes are built based on landmarks on a map of the area;  (“In this regard, the control processors detect walls or other obstacles in the property and guide movement of the robotic devices in a manner that avoids the walls and other obstacles. … For instance, the robotic devices may store a floorplan and/or a three-dimensional model of the property that enables the robotic devices to navigate the property.”  Kerzner, Column 20, lines 3-15.  Thus the robotic device can navigate based on mapped landmarks and detected objects.  See similarly Jedwah, Paragraphs 78, 85, and statement of motivation below.)
plan a path based on the plurality of nodes;  (“The robotic devices may include control processors that process output from the various sensors and control the robotic devices to move along a path that reaches the desired destination [node] and avoids obstacles [nodes].”  Kerzner, Column 20, lines 3-10.  See similarly, Jedwah, Paragraph 41 and statement of motivation below.)
move to a location near the predicted future location based on the planned path; and (“The robotic devices may include control processors that 
perform video recording near the predicted future location;”  (“in addition, the video feeds may come from cameras coupled to one or more robotic devices 110a, 110f … the robotic devices may include data capture and recording devices … one or more cameras …” Kerzner, Column 13, lines 25-26 and Column 20, lines 30-32.  See navigating the robots to such a location in Goulding below.)

“each of the robotic surveillance devices in the third group is configured to, in response to being assigned the third tasks, patrol in a current zone.”  (“Camera and/or microphone equipped robotic devices such as, for example, robotic device 110a that is coupled to a camera 117 a may also capture video and/or audio that may be transmitted to central monitor control unit 102 … The central monitor control unit 102 may analyze the received feeds. in addition, central monitor control unit 102 may also deploy one or more robotic devices 110a, 110b, . . . 110g based on the analysis of the received data feeds.”  Kerzner, Column 5, line 57 – Column 6, line 23. In total, these steps include patrolling the zone in which the robotic device is located [third group in third 
Kerzner does not teach the claim elements below, which are directed to predicting future locations of detected activities for navigating a robotic device. 
Goulding teaches these claim features in the context of “architecture for path planning and motion control of robots”:
predict a future location associated with the determined activity category by ”determine likelihoods of the nodes to be accessed by the suspicious person in the future,  (“a method for simulating multiple robot motion hypotheses for obstacle avoidance and trajectory planning includes: receiving data corresponding to the location and state of at least one object; predicting future locations
generate a heat map based on the likelihoods of the nodes to be accessed by the suspicious person in the future, … determine a previous trajectory of the suspicious person; … predict the future location of the suspicious person based on the heat map and the previous trajectory;
(Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “heat map” does not actually represent heat, but rather likens arranging likelihood determinations for locations on the map to the manner in which measurements of heat sensors may be arranged.  
Goulding teaches this embodiment as “predicting future locations and states … the method further includes tracks based on expected or probable trajectory and motion control. … the method further includes providing a ranking indicative of a likelihood that the at least one object or robot will occupy each predicted locations with a predicted state and their respective covariance.”  Goulding, Paragraphs 35, 41-42.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of navigating a robotic device to a desired location in Kerzner to estimate and navigate the robotic device to a predicted future location according to the claims and as taught in Goulding, in order to “control the robotic devices to move along a path that reaches the desired destination and avoids obstacles”.  Kerzner, Column 20, lines 5-6.  
For purposes of compact prosecution, Kerzner and Goulding do not teach an embodiment of “assigning different tasks to each robotic surveillance device based on the three groups,” such as directing the closest surveillance or security devices to intercept a detected intrusion.
However, it is a conventional in the operation of building security to direct security personnel to investigate and intercept a detected intrusion.  See Jedwab, Paragraphs 39-40.  And in the prior art where the surveillance and security is performed by robots instead of people such as Kerzner and Goulding, it would have been obvious to direct robots instead of people to intercept the intrusion.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of navigating a robotic surveillance device to a desired location in the surveilled property in Kerzner and Goulding to direct the robotic surveillance device to intercept an intrusion as taught in Jedwab, in order to perform a human activity of a security guard using a robot.  Jedwab, Paragraphs 39-40.
Regarding Claim 2:  “The surveillance system according to claim 1, wherein the at least one condition includes detecting two or more of the following: a person identity, an activity, a combination of a person identity and an activity, or a non-human object.”  (See detection of “walls or other obstacles in the property … data related to aspects of the property 101 in the vicinity of the sensor such as, for example, data indicative of movement on a staircase, data indicative of the force applied to a window, data indicative of a temperature, data indicative of the presence of water, and/or the like. … any other sensors that may be configured to detect a potential 
Regarding Claim 3:  “The surveillance system according to claim 1, wherein the activity category further includes a possible suspicious event, a non-suspicious event, and a post-activity event, wherein the possible suspicious event corresponds to suspicious person being detected without any suspicious activity being detected.”  (Note that this claim provides nomenclature without limitation to an objective standard for computer classification of an activity, or to performing a particular algorithm beyond the scope of Claim 1.  See Claim Construction section above.  See detected activities and conditions cited in Claim 2 which may be subjectively characterized as indicating a suspicious or a non-suspicious activity and measured over time and thus after previously determined activities.  Also note that Kerzner indicates:  “any other sensors that may be configured to detect a potential property invasion by an intruder such as, for example, burglar 140a, 104b, 140c, 140d,” which is an example of identifying a potential or an ongoing suspicious activity based on detecting a suspicious person.  Kerzner, Column 6, lines 32-34.)
Regarding Claim 4:  “The surveillance system according to claim 3, wherein the non-suspicious event is determined when no suspicious person and no suspicious activity is identified.”  (See treatment of descriptive language above.  Further, under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, non-suspicious activity can be categorized as non-detection of suspicious activity.  Kerzner indicates:  “any other sensors that may be configured to detect a potential property invasion by an intruder such as, for example, burglar 140a, 
Regarding Claim 7:  “The surveillance system according to claim 3, wherein the post-activity category is determined when it is identified that a suspicious activity has been conducted and a suspicious person is escaping.”  (See treatment of descriptive language above.  Kerzner indicates:  “any other sensors that may be configured to detect a potential property invasion by an intruder such as, for example, burglar 140a, 104b, 140c, 140d,” where “cameras 430 in order to track a potential threat (e.g., intruder, burglar, etc.) … burglar 140d present on the staircase may be frightened, and decide to flee …” and thus track actions of a suspicious person after the detection of the suspicious activity, which would track escaping and hiding actions.  Kerzner, Column 6, lines 32-34, Column 7, lines 14-15.  Also see embodiments in Column 24, lines 28-29, Column 35, lines 25-28, Column 40, lines 23-30.)
Regarding Claim 9:  “The surveillance system according to claim 3, 
determine a second zone condition where the possible suspicious event occurs, and (See detection of “data indicative of movement on a staircase [zone], data indicative of the force applied to a window [zone], data indicative of a temperature, data indicative of the presence of water, and/or the like. … any other sensors that may be configured to detect a potential property invasion by an intruder … audible noises …”  Kerzner, Column 5, lines 49-56, Column 6, lines 28-36, Column 20, lines 5-10.  See similarly, “surveillance data is indicative of activity that has been detected at an exact or inexact indicated location” Jedwah, Paragraph 39 and statements of motivation in Claim 1.)
wherein each robotic surveillance device in the second zone of condition is configured to: … approach the suspicious person; and … track the suspicious person by transferring the features for image classification to a visual tracking domain via convolutional channel reductions.”  (“The robotic devices may include control processors that process output from the various sensors and control the robotic devices to move along a path that reaches the desired destination [approaching the desired target] … operate in conjunction with cameras 430 in order to track a potential threat (e.g., intruder, burglar, etc.)”  Kerzner, Column 20, lines 3-7, Column 24, lines 27-30.  Note similar dispatch of guards or drones to approach and track a potential intruder in Jaedwah, Paragraphs 39-48, and statement of motivation in Claim 1.)
Regarding Claim 10:  “The surveillance system according to claim 7, wherein the one or more computing devices are further configured to: determine a third zone condition where the post-activity event occurs, and wherein each robotic surveillance device in the third zone of condition is configured to: performing video recording and tracking the suspicious person.”  (Kerzner is  “configured to detect a potential property invasion by an intruder such as, for example, burglar 140a, 104b, 140c, 140d,” where “cameras record 430 in order to track a potential threat (e.g., intruder, burglar, etc.) … burglar 140d present on the staircase may be frightened, and decide to flee …” and thus track actions of a suspicious person after the detection of the suspicious activity, which would track escaping and hiding actions.  Kerzner, Column 6, lines 32-34, Column 7, lines 14-15.  Also see embodiments in Column 24, lines 28-29, Column 35, lines 25-28, Column 40, lines 23-30.  See similar considerations for 
Regarding Claim 12:  “The surveillance system according to claim 9, wherein one or more computing devices are further configured to: determine a second adjacent zone adjacent to the second zone of condition, and where each robotic surveillance device in the second adjacent zone is configured to: approach the second zone of condition and monitor the second adjacent zone.”  (“The monitoring system control unit 410 may select the particular camera based on its proximity to the sensor 420 … Alternatively, or in addition, a particular camera may be selected because the camera is mobile (e.g., a camera mounted to a robotic device).”  Kerzner, Column 31, lines 40-57.  “control the robotic devices to move along a path that reaches the desired destination and avoids obstacles.”  Kerzner, Column 20, lines 3-8.  Note similarly, directing surveillance devices (carried by people or drones) to close by locations in Jedwah, Paragraphs 39, 87, and statement of motivation in Claim 1.)
Regarding Claim 13:  “The surveillance system according to claim 9, wherein the one or more computing devices are further configured to: … determine a second non-adjacent zone that is outside and not adjacent to the second zone of condition, and wherein each robotic surveillance device in the second non-adjacent zone is configured to: … patrol in the second non-adjacent zone.”  (“Camera and/or microphone equipped robotic devices such as, for example, robotic device 110a that is coupled to a camera 117 a may also capture video and/or audio that may be transmitted to central monitor control unit 102 … The central monitor control unit 102 may analyze the received feeds. in addition, central monitor control unit 102 may 
Claim 14, “A surveillance method,” is rejected for reasons stated for Claim 1, because the method steps of Claim 14 are implemented by the apparatus elements of Claim 1.
Claims 15-16 are rejected for reasons stated for Claims 2-3 respectively in view of Claim 14 rejection.
Claim 19, “A robotic device for surveillance,” is rejected for reasons stated for Claim 1, and because prior art teaches: 
“one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the robotic device to perform: …”  (“The robotic devices may include control processors that process output from the various sensors and control the robotic devices to move along a path that reaches the desired destination and avoids obstacles.”  Kerzner, Column 20, lines 3-7. “The techniques may be implemented in one or more 
Claim 20 is rejected for reasons stated for Claim 2 in view of the Claim 19 rejeciton.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483